Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 3, the recitation “section of casing ” on line 1 is confusing because it is unclear if this is additional “section at casing ” or a further recitation of the previously claimed “casing a section” on lines 2-3 of claim 1 .
In claim 5, the recitation “the exothermic material” on line 1 lacks clear antecedent basis.
In claim 8, the recitation “the block device” on line 1 lacks clear antecedent basis. 
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-9 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-18 of prior co-pending application  No. 16/219010. This is a statutory double patenting rejection.
                                        Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-9  are rejected under 35 USC 103 as being unpatentable over Gonzalez et al  (US20060144591)  in view of  Robert et al (US 6,923,263).
Regarding Claim 1, Gonzalez teaches a method (See figs. 1 and 2; para [001 7]-[0018]) of plugging a hydrocarbon well (22 - "wellbore", fig. 1; para [0002];
 - deploying a downhole tool (not shown) to remove at least a portion of a casing (20, fig. 1) at a section of well to be plugged (See fig. 1; see bridge plug 26; para [0018)); 
- deploying a blocking device (26 - "mechanical bridge plug", fig. 1) downhole to block a bottom of the section of well to be plugged (para [0018]-[0019]); c) deploying a plugging material (38 - "pellets", fig. 1) downhole onto the blocking device to fill an area to be plugged (para [0022]);

- allowing the plugging material (38) to solidify and (Note: See Box VIII) form a cast-in- place plug (44 - "sealing plug", fig. 2) that fills the section of well to be plugged (See fig. 2; para [0045]).
Regarding to claim 4, wherein the plugging material is a bismuth alloy, aluminum, or lead., see the paragraph 0024.  

Gonzalez et al disclose the device with all limitations of the claimed invention but does not disclose that:
-the exothermic material  is an exothermic fluid downhole to heat and form a liquefied plugging material as called for in claim 1.
Nevertheless, Robert et al  suggests to employ the exothermic liquid (8) as shown on Figure 3 for melting the material (7)  to seal the underground components preventing leakage, see the paragraph 1.
         It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ the exothermic fluid as suggested by Robert et al in the device of Gonzalez et al for the purpose of sealing the underground components preventing leakage.
Regarding Claim 2, Gonzalez, in view of Eden, teaches the method of claim 1, wherein the downhole tool (not shown) is selected from the group consisting of: a cutter, a
section mill, perforate tool (para [0018]; See fig. 1; any tool that is used to create perforations 32 can be considered a perforate tool), perforate and wash tool, laser, and propellant. 
Regarding to claim 3, lacking of showing any criticality, selecting the optimum  about 1 to 5 meters section of casing is at least partially remove for the purpose of accommodating with a 
Regarding to claim 5, selecting the optimum the exothermic material  of the modified device from the group consisting of: epoxies, resins, hardener, hydrogen peroxide, yeast, cement, and potassium chloride for accommodating with the predetermined plugging material is  considered to be a matter of expedient for an engineer that would have been obvious at the time of the invention  
Regarding to claim 6, wherein the plugging material of the modified device has a higher density than the exothermic fluid.  
Regarding to claim 7, wherein the plugging material of the modified device is deployed prior to deploying the exothermic fluid.  
Regarding to claim 8, wherein the blocking device (26) of Gonzalez et al is the mechanical bridge so it is a plug.  
Regarding to claim 9, wherein the plugging material of the modified device expands upon solidification.


Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).


/DINH T LE/Primary Examiner, Art Unit 2842